DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     CHARLES THOMAS GRIFFIN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3427

                          [December 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth Anne Scherer, Judge; L.T. Case No. 94-
11602CF10A.

   Charles Thomas Griffin, Bonifay, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant Charles Griffin appeals his probation revocation and
resulting sentence, raising twelve issues. We affirm the revocation and
sentence and remand only for the entry of a written order specifying which
conditions of the probation agreement were violated. As the State properly
concedes, although the trial court orally pronounced the violations of
probation, the record lacks a written order. See Robinson v. State, 74 So.
3d 570, 572 (Fla. 4th DCA 2011) (“Even though the record is clear, a
formal, written order specifying each condition of probation violated must
be entered in this case. Therefore, we remand for entry of an order in
conformity with this opinion.”).

   Affirmed and remanded with directions.

WARNER, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.